DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered.
Claims 1-6, 8-12, 16-18 are pending and have been considered on the merits herein. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-12, 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are drawn to a cleaning composition comprising an endo-β-1,3-glucanase enzyme having at least 70%, 80%, or 90% identity to one or more of SEQ ID NO:1, 2, 3, 4, 5 or 6. In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention  involving a chemical genus, like a description of a chemical species,  ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
The specification, however, only provides description of cleaning composition for cleaning cotton fabrics comprising: (i) an endo-.beta.-1,3-glucanase enzyme; and (ii) a specific cleaning adjunct, wherein the endo-.beta.-1,3-glucanase enzyme has at least 95% sequence identity to SEQ ID NO: 1 or SEQ ID NO: 2 or SEQ ID NO: 3 or SEQ ID NO: 4 or SEQ ID NO: 5 or SEQ ID NO: 6. 
The specification does not contain any disclosure or description any cleaning composition comprising amino acid sequences that are at least 70% or 80% identical to SEQ ID Nos. 1-6, or a derivative derived from such a sequence by insertion, deletion or substitution, and encoding a protein which has the biological activity of a endo-.beta.-1,3-glucanase enzyme and comprising a surfactant. 
The 6 sequence species disclosed from Paenibacillus sp, Zobellia galactanivorans and Thermotoga petrophila are not representative of the genus claimed. According to MPEP 2163, to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v.Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed.Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The scope of each genus includes many members of endo-.beta.-1,3-glucanase enzymes with widely differing structural, chemical, and physical characteristics.  Furthermore, each genus is highly variable because a significant number of structural differences between genus members exit. The specification does not describe and define any structural features and amino acid sequences commonly possessed by each genus.   There is no art-recognized correlation between any structure of a endo-.beta.-1, 3-glucanase and sequences having varying sequence homology, i.e., 70% or 80% to the amino acid sequences of SEQ ID NO: 1-6.  Those of ordinary skill in the art would not be able to identify without further testing what specific protein having the varying sequence homology will possess endo-.beta.-1,3-glucanase activity.
The genus of polypeptides (at least 70% or 80% of SEQ ID Nos. 1-6) molecules may be obtained with the aid of a computer by a skilled artisan. However, there is no teaching regarding which 20-30% of the sequence(s) that can be varied and still result in a protein having endo-.beta.-1,3-glucanase activity. An important consideration is that structure is not necessarily a reliable indicator of function. The instant specification provides no disclosure relating similarity or identity of structure to conservation of function. General knowledge in the art provides guidance to modification of some amino acids that are tolerated without losing a protein’s tertiary structure.
The claim includes a genus that can be analyzed at several levels sequentially for the purpose of focusing the issue. First, the disclosure of SEQ ID Nos. 1-6 combined with pre-existing knowledge in the art would have put one in possession of the genus of endo-.beta.-1,3-glucanase with the aid of a computer, could identify all of the amino acid sequences with at least 70% or 80% sequence identity with SEQ ID Nos. 1-6. However, there is no teaching regarding which 20%-30% of the amino acids can vary from SEQ ID Nos.1-6 and still result in a protein that retains endo-.beta.-1,3-glucanase activity. An important consideration is that structure is not necessarily a reliable indicator of function. In this example, there is no disclosure relating similarity of structure to conservation of function. General knowledge in the art included the knowledge that some amino acid variations are tolerated without losing a protein’s tertiary structure. The results of amino acid substitutions have been studied so extensively that amino acids are grouped in so-called “exchange groups” of similar properties because substituting within the exchange group is expected to conserve the overall structure. For example, the expectation from replacing leucine with isoleucine would be that the protein would likely retain its tertiary structure. On the other hand, when non-exchange group members are substituted, e.g., proline for tryptophan, the expectation would be that the substitution would not likely conserve the protein’s tertiary structure. Given what is known in the art about the likely outcome of substitutions on structure, those in the art would have likely expected the applicant to have been in possession of a genus of proteins having a tertiary structure similar to SEQ ID Nos. 1-6 although the claim is not so limited. However, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function. There is no disclosure of the active site amino acid residues responsible for the catalytic activity. While general knowledge in the art may have allowed one of skill in the art to identify other proteins expected to have the same or similar tertiary structure, in this case there is no general knowledge in the art about similar proteins to SEQ ID Nos. 1-6 to suggest that general similarity of structure confers the activity. Accordingly, one of skill in the art would not accept the disclosure of SEQ ID Nos. 1-6 as representative of other proteins having endo-.beta.-1,3-glucanaseactivity and further include in any cleaning composition with a laundry list of adjunct. The specification, taken with the pre-existing knowledge in the art of amino acid substitution and the genetic code, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-12, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP3088504 in view of Nielson (US2007/0232514), De Lima (US6403549, IDS) in view of Steer (US7960148, IDS and US9422536) and in further view of UniProt search results (UNIPROT:D3EJV4_GEOS4, IDS (Result 1 of Uniprot search results, SEQ ID NO:1 from Paenibacillus from family GH16, having CBM 56), UNIPROT:I7DGV4_9BACL, IDS (Result 1 of Uniprot search results SEQ ID NO:2 from Paenibacillus), UNIPROT:G0L219_ZOBGA (Result 1 of Uniprot search results, SEQ ID NO:3 from Zobellia galactanivorans family GH16), UNIPROT:D3EIP3_GEOS4 (Result 1 of Uniprot search results, SEQ ID NO:4 from family 64 and having CBM 56), UNIPROT:A5IL44_THEP1 (Result 1 of Uniprot search results, SEQ ID NO:5, from Thermotoga petrophila), UNIPROT:GUB_RHOMR (Result 1 of Uniprot search results, SEQ ID NO:6) all of record in UniProt search results.

EP3088504 teaches a laundry detergent composition comprising enzymes which include mannanase according to claim 11 and an endoglucanase (0003, 0056, 0063) for cleaning fabric surfaces (0003, 0011, 0021). The cleaning composition also comprises a surfactant wherein the surfactant comprises an anionic and nonionic surfactant (0041, 0088).
Regarding claims 8 and 9, the anionic surfactant is used in combination with a nonionic surfactant having a ratio of anionic to nonionic from 90:1 to 2:3 or even 1:90 thus falling within applicants claimed range of 30:1 to 1:2 of claim 9 (0088).  
Regarding claim 10, the anionic surfactant is selected from an alkyl benzene sulphonate and an ethoxylated sulphate having a degree of ethoxylating from 0.5-10 (0042, 0043, 0045, 0089, 0090).  
Regarding claim 12, the laundry detergent composition is a liquid laundry detergent (0003, 0157-0159). 

EP’504 does not teach the limitation of claim 1 drawn to the surfactant to enzyme ratio and enzyme class, as well as the limitations of claims 2-6, 16-18.

Nielson (US2007/0232514) teaches a detergent composition comprising enzymes including endo-1,3-β-glucosidases from (EC 3.2.1.39)(0069) and additional enzymes including mannanase (0036, 0082).
The cleaning composition also comprises a surfactant wherein the surfactant comprises an anionic and nonionic surfactant (0100-0102), wherein the surfactants are present in amounts of up to 60% by weight (0100).
Regarding claims 8 and 9, the anionic surfactant is used in combination with a nonionic surfactant having a ratio of anionic to nonionic. The anionic surfactant is present in amounts from 1-40% and the nonionic is present in amounts from 0.2-40%,  thus falling within applicants claimed range of 30:1 to 1:2 of claim 9 (0101, 0102).  
Regarding claim 10, the anionic surfactant is selected from an alkyl benzene sulphonate and an ethoxylated sulphate (0101).  
Regarding claim 12, the laundry detergent composition is a liquid laundry detergent (0073, 0074, 0079). 

De Lima (US6403549) teach a detergent composition (col. 1, lines 21-32, col. 17, lines 21-29) comprising enzymes including endo-1,3-β-glucosidases from (EC 3.2.1.39)(col. 15, lines 31). Regarding the ratio of surfactant to enzyme, De Lima teaches a composition comprising surfactants in amounts of surfactant ranging from 25-40% of anionic surfactant in combination with 1-10% nonionic surfactant and enzyme from 0.0001-0.1%, thus falling within applicants range of surfactant to enzyme ratio of 500:1-500000:1 of claim 1 (see col. 19-20 compositions). 
The cleaning composition also comprises a surfactant wherein the surfactant comprises an anionic and nonionic surfactant (col. 17, lines 32-46), wherein the surfactants are present in amounts of up to 50% by weight (col. 17, lines 32-46).
Regarding claims 8 and 9, the anionic surfactant is used in combination with a nonionic surfactant having a ratio of anionic to nonionic. The anionic surfactant is present in amounts from 0-50% and the nonionic is present in amounts from 0-40%,  thus falling within applicants claimed range of 30:1 to 1:2 of claim 9 (col. 17, lines 32-46).  
Regarding claim 10, the anionic surfactant is selected from an alkyl benzene sulphonate and an ethoxylated sulphate (col. 17, lines 35-39).  
Regarding claim 12, the laundry detergent composition is a liquid laundry detergent (col. 17, lines 14-17). 
Thus, before the effective filing date of the claimed invention, detergent compositions comprising endo-1,3-β-glucosidases (glucanase) from (EC 3.2.1.39) where known and used in said compositions. In addition, said compositions were also known and disclosed to comprise surfactants, wherein the surfactant to enzyme ratio falls within applicants claimed 500:1 to 500000:1, thus giving the composition effective properties as a laundry detergent composition. Therefore, one of ordinary skill in the art would have had a reasonable expectation of successfully utilizing the EC 3.2.1.39 1,3-β-glucanase enzymes of Nielson and DeLima in the detergent composition of EP’504. 
 
The above references do not teach an enzyme having at least 70%, 80%, 90% sequence identity to one or more of SEQ ID NO:1-6. 

Steer (US7960148 and US9422536) teaches endo-1,3-β-glucanases from EC 3.2.1.39 (abstract, col., 1, lines 28-58, col. 7, lines 25-39, col. 7-16) to be used in household and industrial cleaning agents (col. 1, lines 46-58, col. 2, lines 21-25).  Steer teaches an endo-1,3-β-glucanase amino acid sequence, sequence 500, having 94.1% identity to SEQ ID NO:5 of the instant invention and Sequence 486 having 76.5% identity SEQ ID NO:5 (see search results in related US Application16816429 (now US patent 10988715) containing identical SEQ ID NO:1-6, see hit #2 and #4, respectively of patent database search of SEQ ID NO:5 also available under public PAIR and in search results in instant application). The enzymes are disclosed to be in family 16 (col. 6, lines 60-63, col. 111, lines 48 and 49). They teach that when used in a liquid detergent/cleaning composition, the detergent may comprise surfactants including anionic and nonionic surfactants (col. 137, lines 10-55, col. 139, lines 17-30) and may comprise additional enzymes including mannanases (col. 137, lines 60-col. 138, lines 1-5). The enzymes are present in the composition in amounts of 0.01-5% (col. 137, lines 57-59, col. 139, lines 45-46). 
It would have been obvious before the effective filing date to use EC 3.2.1.39 1,3-β-glucanase enzymes having at least 70% identity to one or more of SEQ ID NO:1-6 as taught by Steer in the composition of EP’504 with Nielson and De Lima because said enzymes are taught to be useful in laundry detergent compositions as claimed. 

The above references do not teach the limitations of claims 3-6. 

Regarding claims 3-6, it should be noted that all sequences of the instant application, i. e.  SEQ ID NO:1-6 are 100% known in the art and specifically being of bacterial origin, from GH family 16 or 64 and having the CBM 6 or 56 according to claims 3-6, see UNIPROT:D3EJV4_GEOS4 (Result 1 of Uniprot search results, SEQ ID NO:1 from Paenibacillus from family GH16, having CBM 56), UNIPROT:I7DGV4_9BACL (Result 1 of Uniprot search results SEQ ID NO:2 from Paenibacillus), UNIPROT:G0L219_ZOBGA (Result 1 of Uniprot search results, SEQ ID NO:3 from Zobellia galactanivorans family GH16), UNIPROT:D3EIP3_GEOS4 (Result 1 of Uniprot search results, SEQ ID NO:4 from family 64 and having CBM 56), UNIPROT:A5IL44_THEP1 (Result 1 of Uniprot search results, SEQ ID NO:5, from Thermotoga petrophila), UNIPROT:GUB_RHOMR (Result 1 of Uniprot search results, SEQ ID NO:6) all of record in UniProt search results. 

Thus, before the effective filing date of the claimed invention, EC 3.2.1.39 1,3-β-glucanase enzymes having 100% identity to one or more of SEQ ID NO:1-6 and possessing the properties of claims 4-6 were known. Thus, one of ordinary skill in the art would have had a reasonable expectation of successfully using said enzymes in laundry detergent compositions as claimed as they inherently possess the claimed properties of claims 4-6 and would be useful as effective detergent agent enzymes. 


Claim 1-6, 8-12, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielson (US2007/0232514), De Lima (US6403549) in view of Steer (US7960148 and US9422536) and UNIPROT:D3EJV4_GEOS4 (Result 1 of Uniprot search results, SEQ ID NO:1 from Paenibacillus from family GH16, having CBM 56), UNIPROT:I7DGV4_9BACL (Result 1 of Uniprot search results SEQ ID NO:2 from Paenibacillus), UNIPROT:G0L219_ZOBGA (Result 1 of Uniprot search results, SEQ ID NO:3 from Zobellia galactanivorans family GH16), UNIPROT:D3EIP3_GEOS4 (Result 1 of Uniprot search results, SEQ ID NO:4 from family 64 and having CBM 56), UNIPROT:A5IL44_THEP1 (Result 1 of Uniprot search results, SEQ ID NO:5, from Thermotoga petrophila), UNIPROT:GUB_RHOMR (Result 1 of Uniprot search results, SEQ ID NO:6) all of record in UniProt search results.

Nielson (US2007/0232514) teaches a detergent composition comprising enzymes including endo-1,3-β-glucosidases from (EC 3.2.1.39)(0069) and additional enzymes including mannanase (0036, 0082).
The cleaning composition also comprises a surfactant wherein the surfactant comprises an anionic and nonionic surfactant (0100-0102), wherein the surfactants are present in amounts of up to 60% by weight (0100).
Regarding claims 8 and 9, the anionic surfactant is used in combination with a nonionic surfactant having a ratio of anionic to nonionic. The anionic surfactant is present in amounts from 1-40% and the nonionic is present in amounts from 0.2-40%,  thus falling within applicants claimed range of 30:1 to 1:2 of claim 9 (0101, 0102).  
Regarding claim 10, the anionic surfactant is selected from an alkyl benzene sulphonate and an ethoxylated sulphate (0101).  
Regarding claim 12, the laundry detergent composition is a liquid laundry detergent (0073, 0074, 0079). 

Nielson does not teach the claimed surfactant to enzyme ratio of claim 1. 

De Lima (US6403549) teach a detergent composition (col. 1, lines 21-32, col. 17, lines 21-29) comprising enzymes including endo-1,3-β-glucosidases from (EC 3.2.1.39)(col. 15, lines 31). Regarding the ratio of surfactant to enzyme, De Lima teaches a composition comprising surfactants in amounts of surfactant ranging from 25-40% of anionic surfactant in combination with 1-10% nonionic surfactant and enzyme from 0.0001-0.1%, thus falling within applicants range of surfactant to enzyme ratio of 500:1-500000:1 of claim 1 (see col. 19-20 compositions). 
The cleaning composition also comprises a surfactant wherein the surfactant comprises an anionic and nonionic surfactant (col. 17, lines 32-46), wherein the surfactants are present in amounts of up to 50% by weight (col. 17, lines 32-46).
Regarding claims 8 and 9, the anionic surfactant is used in combination with a nonionic surfactant having a ratio of anionic to nonionic. The anionic surfactant is present in amounts from 0-50% and the nonionic is present in amounts from 0-40%,  thus falling within applicants claimed range of 30:1 to 1:2 of claim 9 (col. 17, lines 32-46).  
Regarding claim 10, the anionic surfactant is selected from an alkyl benzene sulphonate and an ethoxylated sulphate (col. 17, lines 35-39).  
Regarding claim 12, the laundry detergent composition is a liquid laundry detergent (col. 17, lines 14-17). 
Thus, before the effective filing date of the claimed invention, detergent compositions comprising endo-1,3-β-glucosidases (glucanase) from (EC 3.2.1.39) and surfactant were known and used in said compositions. In addition, said compositions were also known and disclosed to comprise the surfactant to enzyme ratio, falling within applicants claimed 500:1 to 500000:1, thus giving the composition effective properties as a laundry detergent composition. Therefore, one of ordinary skill in the art would have had a reasonable expectation of successfully utilizing the surfactant to enzyme ratio of De Lima in the detergent composition of Nielson. 
 
The above references do not teach an enzyme having at least 70%, 80%, 90% sequence identity to one or more of SEQ ID NO:1-6. 

Steer (US7960148 and US9422536) teaches endo-1,3-β-glucanases from EC 3.2.1.39 (abstract, col., 1, lines 28-58, col. 7, lines 25-39, col. 7-16) to be used in household and industrial cleaning agents (col. 1, lines 46-58, col. 2, lines 21-25).  Steer teaches an endo-1,3-β-glucanase amino acid sequence, sequence 500, having 94.1% identity to SEQ ID NO:5 of the instant invention and Sequence 486 having 76.5% identity SEQ ID NO:5 (see search results in related US Application16816429 (now US patent 10988715) containing identical SEQ ID NO:1-6, see hit #2 and #4, respectively of patent database search of SEQ ID NO:5 also available under public PAIR and in search results in instant application). The enzymes are disclosed to be in family 16 (col. 6, lines 60-63, col. 111, lines 48 and 49). They teach that when used in a liquid detergent/cleaning composition, the detergent may comprise surfactants including anionic and nonionic surfactants (col. 137, lines 10-55, col. 139, lines 17-30) and may comprise additional enzymes including mannanases (col. 137, lines 60-col. 138, lines 1-5). The enzymes are present in the composition in amounts of 0.01-5% (col. 137, lines 57-59, col. 139, lines 45-46). 
It would have been obvious before the effective filing date to use EC 3.2.1.39 1,3-β-glucanase enzymes having at least 70% identity to one or more of SEQ ID NO:1-6 as taught by Steer in the composition of EP’504 with Nielson and De Lima because said enzymes are taught to be useful in laundry detergent compositions as claimed. 

The above references do not teach the limitations of claims 3-6. 

Regarding claims 3-6, it should be noted that all sequences of the instant application, i. e.  SEQ ID NO:1-6 are 100% known in the art and specifically being of bacterial origin, from GH family 16 or 64 and having the CBM 6 or 56 according to claims 3-6, see UNIPROT:D3EJV4_GEOS4 (Result 1 of Uniprot search results, SEQ ID NO:1 from Paenibacillus from family GH16 according to claim 5, having CBM 56), UNIPROT:I7DGV4_9BACL (Result 1 of Uniprot search results SEQ ID NO:2 from Paenibacillus), UNIPROT:G0L219_ZOBGA (Result 1 of Uniprot search results, SEQ ID NO:3 from Zobellia galactanivorans family GH16), UNIPROT:D3EIP3_GEOS4 (Result 1 of Uniprot search results, SEQ ID NO:4 from family 64 according to claim 5 and having CBM 56), UNIPROT:A5IL44_THEP1 (Result 1 of Uniprot search results, SEQ ID NO:5, from Thermotoga petrophila), UNIPROT:GUB_RHOMR (Result 1 of Uniprot search results, SEQ ID NO:6) all of record in UniProt search results. 

Thus, before the effective filing date of the claimed invention, EC 3.2.1.39 1,3-β-glucanase enzymes having 100% identity to one or more of SEQ ID NO:1-6 and possessing the properties of claims 4-6 were known. Thus, one of ordinary skill in the art would have had a reasonable expectation of successfully using said enzymes in laundry detergent compositions as claimed as they inherently possess the claimed properties of claims 4-6 and would be useful as effective detergent agent enzymes. 


 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-12, 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11248194. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions are drawn to a cleaning composition, which is a laundry detergent comprising an endo-β-1,3-glucanase enzyme and a surfactant. In instant claim 1, 17 and 18, the enzyme has at least 70%, 80%, or 90% identity, respectively, to one or more of SEQ, ID NO:1, 2, 3, 4, 5, OR 6, while claim 1 of US’194 claims at least 95% identity to SEQ, ID NO:1, 2, 3, 4, 5, OR 6, which is narrower in scope than the instant claim;  the at least about 70%, 80 and 90% encompasses 95% and thus the claims of US’194 anticipate the instant claims.  SEQ ID NO1-6 are identical in both the instant application and US’194. The claimed compositions also both claim the surfactant to enzyme ratio to be 500:1, the enzyme to be from Paenibacillus, Zobellia, Thermotoga, is from glycosyl hydrolase (GH) family 16 or 64 and has a carbohydrate binding module CBM 6 or CBM 56. In addition, both claimed inventions claim the surfactant comprises nonionic surfactant, an anionic and a nonionic surfactant in a weight ratio of anionic to nonionic of from about 30:1 to about 1:2. The surfactant comprises anionic surfactant selected from alkyl benzene
sulphonate, optionally ethoxylated alkyl sulfate. The composition comprises additional enzyme, selected from mannanase, xanthan lyase, xanthanase and mixtures thereof. The inventions only differ in scope of claim 1 of US‘194 claimed at least about 95% identity while the instant claims encompass percent ranges which include 95%. 

Claims 1-6, 8-12, 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 10, 11, 12, 15-17 of U.S. Patent No. 10988715. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions are drawn to a cleaning composition (instant claims) and a method of using said composition for treating fabric (US’715), which is a laundry detergent comprising an endo-β-1,3-glucanase enzyme and a surfactant. In instant claim 1, 17 and 18, the enzyme has at least 70%, 80%, or 90% identity, respectively, to one or more of SEQ, ID NO:1, 2, 3, 4, 5, OR 6, while claim 1 of US’715 claims at least 95% identity to SEQ, ID NO:1, 2, 3, 4, 5, OR 6, which is narrower in scope than the instant claim;  thus the claims of US’194 anticipate the instant claims. In addition,  at least about 70%, 80 and 90% encompasses 95%. SEQ ID NO1-6 are identical in both the instant application and US’715. The claimed compositions claim the enzyme to be from Paenibacillus, Zobellia, Thermotoga, is from glycosyl hydrolase (GH) family 16 or 64 and has a carbohydrate binding module CBM 6 or CBM 56. In addition, both claimed inventions claim the surfactant comprises nonionic surfactant, an anionic and a nonionic surfactant in a weight ratio of anionic to nonionic of from about 30:1 to about 1:2. The composition comprises additional enzyme, selected from mannanase, xanthan lyase, xanthanase and mixtures thereof. The inventions differ in scope of claim 1 of US‘715 claimed at least about 95% identity while the instant claims encompass percent ranges which include 95%. 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632